Citation Nr: 1814430	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTS D).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Video Conference Hearing in December 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an on the record hearing before the undersigned VLJ in December 2017, the Veteran withdrew from appeal his claim regarding entitlement to service connection for a liver condition.

2.  During the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for liver condition have been met.  38 U.S.C. § 7105(d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal 

At the December 2017 hearing before the undersigned VLJ the Veteran, through his representative, indicated his desire to withdraw from appeal his claim concerning entitlement to service connection for a liver condition.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the December 2017 testimony satisfied the criteria for withdrawal of the Veteran's substantive appeal as to this issue.  38 C.F.R. § 20.204.

Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the June 2011 rating decision on appeal, the RO granted service connection for PTSD and assigned an initial 30 percent evaluation, effective December 16, 2010.

The Veteran's PTSD is evaluated pursuant to DC 9411.  38 C.F.R. § 4.130.  Under DC 9411 a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

January 2011 VA treatment records include VA social work records.  The Veteran reported symptoms of depressed mood, sleeping trouble, fatigue, hopelessness, racing thoughts, risk behavior, night terrors, flashbacks, angry outbursts, memory problems, startle response, anxiety, trouble with crowds, difficulty with decisions, lack of interest, trouble with concentration, recurrent thoughts of traumatic events, detachment, irritability, avoidance, auditory hallucinations, routine behavior, and emotional numbness.  Suicidal and homicidal ideations were denied.

In a February 2011 statement the Veteran described his symptoms as manifesting with nightmares and "restless night all the time."  March 2011 VA treatment included a mental health assessment.  The Veteran's affect was described as neutral and mood, calm.  The Veteran indicated that he was getting "better sleep" but that he had "not noticed significant improvement with mood."  The Veteran stated that he experienced auditory hallucinations but denied nightmares, and suicidal and homicidal ideations.  Additional March 2011 VA psychiatry notes corroborate these symptoms.

The Veteran underwent a VA examination for PTSD in April 2011.  The Veteran described his symptoms as depressed mood and anxiety, flashbacks, increased arousal, and avoidance.  The symptoms were noted to be mild and described as episodic in nature.  The Veteran further provided that the symptoms affected his daily functioning by causing isolation, irritability, tiredness and difficulty with concentration, and avoidance of some tasks.  The Veteran's main reported issue was trouble sleeping and trouble staying asleep.  There was no reported history of violent behavior or history of suicide attempts.  The Veteran was noted to be treated with medication and monthly psychotherapy, but had not been hospitalized for psychiatric reasons.  The Veteran also reported a fair relationship with his spouse and children.  

The VA examiner's description of the Veteran's symptomatology included recurrent persistent recollections of trauma, recurring persistent dreams, intense distress when exposed to events similar to the trauma (identified as cleaning up dead bodies in Thailand), avoidance in his thoughts and actions, markedly diminished interest in activities, restricted affect, increased arousal, irritability and outbursts of anger, exaggerated startle response, and hypervigilance.  Objective mental status examination results noted poor eye contact, affect and mood showing anxiety and depression, impaired attention, focus, and memory, and suspiciousness.  There were no noted panic attacks, delusions, hallucinations, or suicidal or homicidal ideations.  The examiner concluded that the best characterization of the Veteran's PTSD was manifesting with "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally...functioning satisfactorily with routine behavior, self-care, and normal conversation."  

April 2011 VA treatment notes include VA psychiatric treatment indicating that the Veteran reported not feeling overwhelmingly depressed but did feel decreased interest/pleasure in his usual activities.  He indicated that while at work, as a Border Patrol Agent, a body was retrieved from the Rio Grande River which caused him to experience a flashback.  The psychiatrist noted that the Veteran presented with a mildly depressed affect and mood.  An additional April 2011 psychology note.  The Veteran indicated that he felt his medication had not started working for him.  The Veteran specifically discussed relationship issues with his wife caused by his avoidance of crowds.  Regarding his work, the Veteran indicated that he enjoys it and tends to stay longer than needed "because he feels competent and useful there."  Critical issues explored in the treatment were family relationships, marital strain, depressed issues, anxious mood, sleep problems, flashbacks, intrusive memories, hypervigilance, nightmares, anger management, and irritability.  The Veteran reported depression and anxiety symptoms. 

In an August 2011 statement the Veteran provided that his medication was being increased "every time I go in to see a doctor at the VA".  He further stated that he has not been feeling better and was experiencing panic attacks more often, a lack of motivation, mood swings, and difficulties processing thoughts.  September 2011 VA psychology records indicate that the Veteran stated he was " doing fine," that he was comfortable in his routine with work.  Regarding his relationship with his wife, they remained separated with no indication of reunification.  The Veteran felt numb but was "ok with that right now."  A mental status examination revealed normal results, apart from a "sad" affect.

In March 2012 the Veteran was seen by a VA psychologist and reported that he was still "doing fine."  He had reestablished his relationship with his wife and felt good about their relationship.

The Veteran underwent a VA PTSD examination in August 2016.  The Veteran indicated that his relationship with his wife was good and that his relationship with his sons was very good.  He did not have a relationship with his brother due to an inability to get along.  Regarding his position in the Border Patrol, the Veteran stated that he had a "fine" relationship with coworkers and supervisors.  The Veteran indorsed missing "several days during the winter holiday" due to isolation.  The VA examiner indicated that the Veteran was not receiving any psychotropic medication and has continued problems with sleep.  The Veteran's symptoms were noted to manifest with suspiciousness, mild memory loss, and memory impairment.  Upon examination the examiner remarked that the Veteran reported feeling "fine, a little nervous" and noted that the Veteran's mood and affect were normal.  Suicidal thoughts and attempts were negative.  Overall the examiner opined that the Veteran's PTSD symptoms were in remission such that they no longer manifested to a degree meeting the criteria of a PTSD diagnosis.  The examiner further indicated that the symptoms that were considered severe were the Veteran's difficulties with sleep, which were exacerbated by his changing work schedule, and met the criteria for circadian rhythm sleep-wake disorder.

In October 2016 VA treatment records the Veteran saw a VA psychologist.  A mental status examination revealed the Veteran's mood was dysthymic and anxious with congruent restrictive affect.  There were no indications of hallucinations, delusions, or paranoia, although judgement and insight were noted to be somewhat impaired.  Specifically the examiner referred to the Veteran's excessive alcohol consumption, which he used as a sleep aid.  Suicidal and homicidal ideations were both denied and a suicide risk assessment was negative.  

In December 2017 the Veteran testified at a hearing before the undersigned VLJ.  The Veteran provided that he was not seeing a psychologist or counselor for PTSD, or taking medications.  Regarding his symptoms the Veteran testified that he will sometimes go off on his co-workers during disagreements, prefers to work alone, and has previously been taken off of air observer flight duties due to arguments with the pilots.  The Veteran further testified that he prefers to work on holidays to avoid being around his family as much, that his symptoms cause him to be "short" with his wife and children, and that he did not "really hangout with nobody."  

Based on the evidence the Board finds that entitlement to an initial evaluation in excess of 30 percent disabling for service-connected PTSD is not warranted.  The severity of the Veteran's PTSD symptoms, predominantly manifesting with chronic sleep impairment, anxiety, irritability, depression, restricted affect, intrusive thoughts, flashbacks, periods of isolation, and avoidance, have remained consistent or gone into remission throughout the period on appeal.  This is demonstrated through the VA examinations, periodic VA treatment records, and the Veteran's lay statements and testimony.  The probative evidence does not establish that he experiences symptoms such as stereotyped speech, panic attacks, memory impairment beyond mild memory loss, disturbances in motivation and mood beyond the noted depression, or impaired judgement apart from drinking, and abstract thinking.  There is no indication of impairment of his speech or cognitive abilities.  The symptoms the Veteran does experience coincide directly with the criteria for a 30 percent evaluation under DC and the symptoms and their effects do not more closely approximate the criteria for a 50 percent rating.

The Veteran's most recent examination and hearing testimony are probative of the current state of the Veteran's symptoms.  The August 2016 examination found that the Veteran's symptoms were limited to suspiciousness and mild memory impairments.  The examiner specifically characterized the Veteran's symptomatology as in remission.  The Veterans hearing testimony indicated that he has had previous issues with co-workers as a result of irritability and anger, was "short" with his family, worked holidays to avoid being around family, and did not have any significant friendships.  However, the Veteran did not provide testimony indicating any further symptoms.  While the Board notes that the Veteran has had difficulties in his occupational setting, his limitations on the job appear to only manifest in an inability to perform tasks that are associated with finding casualties along the border and occasional arguments with pilots and other Border Agents.  Additionally, while the Veteran does appear to have some social and relationship difficulties, they do not preclude him from maintaining relationships with his children and spouse.

Finally, the evidence of record regarding the Veteran's PTSD symptoms does not reflect any entitlement to a rating based on occupational and social impairment with deficiencies in most areas.  Nor does the evidence of record indicate that the Veteran ever experienced total occupation and social impairment due to his PTSD symptoms.

The Board has considered argument made by the Veteran's representative at the December 2017 hearing that a new VA examination should be considered because the last examination was in August 2016, but finds a new examination is not needed.  

The duty to conduct a "thorough and contemporaneous medical examination" is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet.App. 174 (2007).  Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet.App. 480 (1992).  However, the "mere passage of time" does not require that VA provide a new examination.  cf. Palczewski, 21 Vet.App. at 182.  The Veteran testified that since the August 2016 examination he had not sought treatment or taken medication.  There was no assertion that the August 2016 examination was inadequate.  As the evidence does indicate a material change in the Veteran's PTSD since August 2016 a new examination is not needed. 

The Board has considered all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  Therefore, entitlement to an initial rating in excess of 30 percent for PTSD is not warranted.

ORDER

The appeal on the issue of entitlement to service connection for a liver condition is dismissed.

Entitlement to an initial rating in excess of 30 percent disabling for service-connected PTSD is denied.


REMAND

The Veteran's most recent VA audiological examination was completed in May 2011.  VA treatment records do not reflect any additional audiological measurements since that examination.  The functional impact of the Veteran's bilateral hearing loss was described as difficulty understanding speech, especially in the presence of background noise. In the Veteran's December 2017 hearing testimony he indicated that while he was on the job he had difficulty hearing, which required him to keep his personal radio "up pretty loud."  The Veteran additionally testified that he needed elevated volume when watching television at home.  

Given the length of time since the previous VA audiological examination, additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Palczewski, 21 Vet. App. at 174.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, his service-connected hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

2.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2015).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


